Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .         
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19, in the reply filed on 16 September 2022 is acknowledged.
Claims 20-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 September 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “is configured to respond to a first signal to enter a writeable state, and to respond to an orthogonal signal to enter a stimulated state” (emphasis added); the scope of the protection sought by each of “is configured to respond” and “to respond to” is not clear since the claim is drawn to a composition of matter. Claim 1 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 2 is rejected as being vague and indefinite when it recites “wherein the functionalized liquid crystal elastomer is configured to generate a crosslink between the functionalized liquid crystal elastomers in response to the first signal to generate a crosslinked functionalized liquid crystal elastomer” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Claim 2 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 3 is rejected as being vague and indefinite when it recites “the first signal comprises a lithographically patterned light applied to the functionalized liquid crystal elastomer to generate crosslinks between the functionalized liquid crystal elastomers at discrete sites in the electrically conductive material” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Also, there is insufficient antecedent basis for the “discreet sites” of the electrically conductive material. Claim 3 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 4 is rejected as being vague and indefinite when it recites “the first signal comprises a lithographically patterned electric field applied to the functionalized liquid crystal elastomer to generate crosslinks between the functionalized liquid crystal elastomers at discrete sites in the electrically conductive material” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Also, there is insufficient antecedent basis for the “discreet sites” of the electrically conductive material. Claim 4 fails to particularly point out and distinctly claim the contents of the claimed composition.
Claim 5 is rejected as being vague and indefinite when it recites “wherein the crosslinked functionalized liquid crystal elastomer comprises configured to respond to the orthogonal signal by changing conformation or shape” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a composition of matter, plus the phrase “comprises configured” makes no sense. Claim 5 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 6 is rejected as being vague and indefinite when it recites “wherein changing conformation or shape induces a strain in or actuates the crosslinked functionalized liquid crystal elastomer” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Claim 6 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 7 is rejected as being vague and indefinite when it recites “wherein the response material is configured to propagate a readout signal in response to the strain or actuation” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Plus, there is no antecedent basis for “actuation”. Claim 7 fails to particularly point out and distinctly claim the contents of the claimed composition.  
Claim 9 is rejected as being vague and indefinite when it recites “wherein the antenna is configured to change in polarization or resonance frequency in response to the strain or actuation of the functionalized liquid crystal elastomer” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Plus, there is no antecedent basis for “actuation”. Claim 9 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 10 is rejected as being vague and indefinite when it recites “wherein the crosslinked functionalized liquid crystal elastomer is configured to break the crosslink in response to a second signal to generate the functionalized liquid crystal elastomer” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Claim 10 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 11 is rejected as being vague and indefinite when it recites “wherein the first signal comprises a first light at a first wavelength” (emphasis added); as pointed out in preceding paragraph 6, the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Claim 11 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 12 is rejected as being vague and indefinite when it recites “wherein the second signal comprises a second light with a second wavelength” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Plus, there is no antecedent basis for a “second signal”. Claim 12 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 13 is rejected as being vague and indefinite when it recites “wherein the second signal comprises heat” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Plus, there is no antecedent basis for a “second signal”. Claim 13 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 14 is rejected as being vague and indefinite when it recites “wherein the orthogonal signal comprises a first environmental signal” (emphasis added); as pointed out in preceding paragraph 6, the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Claim 14 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 15 is rejected as being vague and indefinite when it recites “wherein the first environmental signal comprises an electric field, a magnetic field, or a third light with a third wavelength, or any combinations thereof” (emphasis added); as pointed out in preceding paragraph 6, the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Plus, there is no antecedent basis for a “third light”. Claim 15 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claim 16 is rejected as being vague and indefinite when it recites “wherein the first environmental signal comprises a change in an electric field, a change in a magnetic field, a change in a light, a change in heat, a change in concentration of a chemical, or a change in concentration of a metabolite, or any combinations thereof” (emphasis added); as pointed out in preceding paragraph 6, the scope of the protection sought is not clear since the claim is drawn to a composition of matter. Plus, there is no antecedent basis for each of a “chemical” and a “metabolite”.Claim 16 fails to particularly point out and distinctly claim the contents of the claimed composition. 
Claims 17-19 are rejected as being vague and indefinite when they each recite “functionalized RM82” (emphasis added); the scope of the protection sought by “RM82” is not clear since it is neither defined nor has antecedent basis. Claims 17-19 fail to particularly point out and distinctly claim the contents of the claimed composition. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verduzco et al. (U.S. Patent No. 9,260,570). 
Verduzco et al. (abstract, figures, examples, & claims) teaches a composition comprising an electrically conductive material comprising a liquid crystal elastomer, configured to respond to first and second signals.
Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iseki (U.S. Patent Application Publication No. 2019/0062487). 
The Examples of Iseki teach a composition comprising an electrically conductive material comprising a liquid crystal elastomer, configured to respond to first and second signals.
Allowable Subject Matter
Claims simultaneously rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, AND limited to the composition characterized in that it comprises any one of the methylcoumarin-functionalized RM82 compound in Fig. 1, the anthracene-functionalized RM82 compound Fig. 2A, or the functionalized RM82 compound in Fig. 2B, would be allowable.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2022/0077573.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722